            Case 3:20-cv-00243-MMD-WGC Document 86 Filed 06/29/20 Page 1 of 3



 1   David O’Mara (Nev. bar #8599)
     The O’Mara Law Firm, P.C.
 2   311 E. Liberty Street
     Reno, NV 89501
 3   Telephone: 775/323-1321
     David@omaralaw.net
 4   Local Counsel for Plaintiffs
 5   James Bopp, Jr. (Ind. bar #2838-84)*
         jboppjr@aol.com
 6   Richard E. Coleson (Ind. bar #11527-70)*
         rcoleson@bopplaww.com
 7   Corrine L. Youngs (Ind. bar #32725-49)*
         cyoungs@bopplaw.com
 8   Amanda L. Narog (Ind. bar #35118-84)*
         anarog@bopplaw.com
 9   True the Vote, Inc.
      Voters’ Rights Initiative
10   The Bopp Law Firm, PC
     1 South Sixth St.
11   Terre Haute, IN 478073510
     Telephone: 812/877-4745
12   *Pro hac vice
     Counsel for Plaintiffs
13
                                  UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA
15
      Stanley William Paher, Terresa Monroe-
16    Hamilton, and Garry Hamilton,

17          Plaintiffs                                      Case No.: 3:20-cv-00243-MMD-WGC

18    v.
                                                            ORDER GRANTING
19    Barbara Cegavske, in her official capacity as         Motion to Withdraw Corrine L. Youngs
      Nevada Secretary of State, Deanna Spikula,
20    in her official capacity as Registrar of Voters
      for Washoe County,
21
            Defendants
22
23
     Corrine L. Youngs, counsel for Plaintiffs, respectfully moves to withdraw from representation of
24
     Plaintiffs in the above-captioned suit. In support, Ms. Youngs states as follows:
25
           1. On June 26, 2020, Ms. Youngs will discontinue her employment with The Bopp Law
26
     Firm PC.
27
           2. Plaintiffs has been notified of Ms. Youngs’ intention to withdraw.
28
                                                        1
                                        C
          Case 3:20-cv-00243-MMD-WGC Document 86 Filed 06/29/20 Page 2 of 3



 1       3. Plaintiffs will continue to be presented by James Bopp, Jr., Richard Coleson, and Amanda
 2   Narog.
 3       4. Ms. Youngs will no longer be able to offer Plaintiffs legal counsel. Please remover her
 4   name from counsel lists and email distribution lists.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
          6
          Case 3:20-cv-00243-MMD-WGC Document 86 Filed 06/29/20 Page 3 of 3



 1
     June 26, 2020                               Respectfully submitted,
 2                                               /s/ Corrine L. Youngs
     David O’Mara (Nev. bar #8599)               Corrine L. Youngs (Ind. bar #32725-49)
 3   The O’Mara Law Firm, P.C.                        cyoungs@bopplaw.com
     311 E. Liberty Street                       True the Vote, Inc.
 4   Reno, NV 89501                                Voters’ Rights Initiative
     Telephone: 775/323-1321                     The Bopp Law Firm, PC
 5   David@omaralaw.net                          1 South Sixth St.
     Local Counsel for Plaintiffs                Terre Haute, IN 478073510
 6                                               Telephone: 812/877-4745
 7                                               Counsel for Plaintiffs
 8
 9   IT IS SO ORDERED.
10   DATED: June 29, 2020.
11
12                                   _____________________________________
                                     U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
